ON APPLICATION FOR REHEARING
PER CURIAM.
In its application for rehearing, appellee, Collector of Revenue, State of Louisiana, et al contends that this court erroneously assessed court costs against it in violation of LSA Revised Statute 13:4521. That Statute provides:
“Except as hereinafter provided, neither the state, nor any parish, municipality or other political subdivision, public board or commission shall be required to pay court costs in any judicial proceeding instituted or prosecuted by or against the state or any such parish, municipality or other political subdivision, board or commission, in any court of this state or any municipality of this state, including particularly, but not exclusively, those courts in the Parish of Orleans and the City of New Orleans. This Section shall have no application to stenographers’ costs for taking testimony.”
In Succession of Brown, 94 So.2d 317 (La.App.Orleans, 1957) the court held that costs could not be imposed on the Inheritance Tax Collector.
We feel that the appellees’ position is well taken and amend our original opinion so as to eliminate the taxing of cost against the appellee, as a subdivision of the State.
We see no reason to grant a rehearing solely on this issue as we have now amended our judgment to eliminate the erroneous taxing of cost.
Rehearing denied.